Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-5 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (US Patent Application Publication 2018/0331969).

For claims 1, 4 and 5, Chen et al teach the following limitations: An information processing system (Fig 1- Fig 4; 100 in Fig 1) comprising: a plurality of information processing apparatuses having a container virtualization infrastructure  (host 110A- 110D in Fig 1); and a container management apparatus (180 and 190 in Fig 1) including: a memory and a processor coupled to the memory ([0020]-[0021]; orchestrator may be a server; [0042]-[0043]; scheduler executes on a processor) and the processor configured to: deploy an evaluation container on each of the plurality of information processing apparatuses (C_1 and C_2 on Host_A; C_3- C_7 on Host_B; C_8 on Host_C in Fig 3A; these are evaluation containers), the evaluation container including an evaluation program that evaluates a resource of the information processing apparatus (quantity of network service ports 156 exposed, quantity of overlay network 150 as mentioned in [0029]; [0036] mentions that containers 170 report port exposure information to scheduler 190), acquire data regarding the resource in the information processing apparatus from the evaluation program (324, 326, 328, 330 send port exposure information to scheduler 190 in Fig 3A), specify, based on the data regarding the resource, one of the plurality of information processing apparatuses that satisfies a resource condition for a target container (scheduler determines network complexity based on port exposure information in 334; [0037]; based on the calculated complexity Host_C is selected; [0037]; “most favorable overlay network complexity” as mentioned in [0038] – “the resource condition), and determine the specified information processing apparatus as a deployment destination for the target container (350 in Fig 3B; [0038]). 

For claim 2, resource condition refers to network service ports and overlay network complexity ([0029]; [0037]-[0038]). 

For claim 3, the container scheduling based on network complexity reduces overhead for the running containers and increases utilization rate of the physical processor ([0042]). 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

Applicant argues that Chen fails to teach the limitations “specify, based on the data regarding the resource, one of the plurality of information processing apparatuses that satisfies a resource condition for a target container”, because network complexity recited in Chen is different from “one of the plurality of apparatuses that satisfies a resource condition for a target container”.

Examiner disagrees. Applicant did not explain when network complexity recited in Chen is different from “resource condition” recited in claim. The quantity of network service port exposed (mentioned in Fig 3A, [0029]) are the resource being evaluated by the evaluation program ([0030] method 300 being perform by hosts, containers and scheduler). Chen further teaches acquire data regarding the resource (“obtain port exposure information” in Fig 3A step 332; [0036]) and specify one of the processing apparatuses that satisfies a resource condition (Fig 3B 346; Host_C satisfies the resource condition; [0037]-[0038] mentions that Host_C satisfies the lowest or most favorable network complexity – “the resource condition”) based on the data regarding the resource (based on port exposure information as mentioned in Fig 3A; [0036]-[0038]). According to [0038], Chen: 
[0038]Then, the scheduler 190 dispatches the new container C_9 to host_C based on network complexity (blocks 346 and 348). For example, of the remaining two potential destinations for container C_9, host_C has the lowest or in this case, most favorable overlay network complexity. 

Applicant did not explain why and how satisfying the lowest complexity (or the most favorable complexity; as mentioned in [0038]) is different from the limitation “satisfying a resource condition”. Chen teaches ranking the host based on network complexity (step 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  The examiner can normally be reached on Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization 






/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186